United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-3002
                     ___________________________

                         United States of America,

                    lllllllllllllllllllllPlaintiff - Appellee,

                                       v.

                              Tiffany Reynolds,

                   lllllllllllllllllllllDefendant - Appellant.
                                    ____________

                 Appeal from United States District Court
                 for the Northern District of Iowa - Eastern
                               ____________

                        Submitted: January 10, 2022
                          Filed: January 20, 2022
                               [Unpublished]
                              ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________
PER CURIAM.

       Tiffany Reynolds appeals a sentence of five months’ imprisonment imposed
by the district court1 after she violated several conditions of supervised release. We
conclude that the court did not abuse its discretion, and therefore affirm.

       Reynolds was convicted of wire fraud in 2017. The district court sentenced her
to nineteen months’ imprisonment, to be followed by three years of supervised
release. One special condition of release provided that Reynolds must not use or
possess alcohol, and must not enter bars and taverns. The court imposed this
condition in light of information that Reynolds had a problematic history of alcohol
use, including two convictions for driving while intoxicated, and convictions for
assault and criminal trespass that arose from acts taken while Reynolds was
intoxicated.

       The revocation hearing in this case was Reynolds’s fifth encounter with the
court while on supervised release. In January 2021, after Reynolds admitted to
visiting a bar and possessing alcohol, the court modified the conditions of release to
require participation in a remote alcohol testing program. In March 2021, after
Reynolds admitted to traveling out of the district, entering bars, and possessing
alcohol, the court added a condition of monitoring by Global Positioning System for
sixty days. And in April 2021, after Reynolds used alcohol and failed to comply with
remote alcohol testing, the court added a condition of home detention for thirty days.

       On July 9, 2021, the court found that Reynolds committed several violations
of her conditions, including possession of alcohol and entering a bar, use of alcohol,
and failure to comply with remote alcohol testing on forty-three occasions. Although


      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                         -2-
the probation office and the government recommended a term of five months’
imprisonment, the court elected instead to require Reynolds to serve two consecutive
two-day placements in jail. The court expressed hope that “sitting in a jail cell
overnight for a couple nights might get some message through to you.” The court
expressly warned Reynolds, however, that “[t]his is the last time,” and explained that
if she returned to court based on additional violations, then she would be going back
to prison.

       Unfortunately, before the end of that month, the probation office informed the
court that Reynolds had failed to comply with remote alcohol testing on five more
occasions, and admitted to using alcohol on July 24. On that basis, the court revoked
Reynolds’s term of supervised release and sentenced her to a term of five months’
imprisonment, to be followed by one year of supervised release. The court
determined an advisory guideline range of five to eleven months’ imprisonment, and
sentenced Reynolds at the bottom of the range. The court first told Reynolds,
however, that it “could easily sentence you to the top of that advisory guideline range,
if not more, because the Court repeatedly gave you opportunities and you betrayed
the Court’s trust just by continuing to violate no matter how lenient the Court was
with you.”

       On appeal, Reynolds argues that the five-month sentence is unreasonable. She
contends that the district court did not adequately account for the facts that she had
started substance abuse treatment, begun mental health treatment, and enrolled in
school. We conclude that there was no abuse of discretion in sentencing Reynolds
at the bottom of the presumptively reasonable guideline range. The court displayed
remarkable forbearance after Reynolds committed multiple violations of her
conditions, but the lesser sanction of two nights in jail was not sufficient to bring
about compliance with the alcohol-related conditions of release. The court
reasonably determined that Reynolds’s professed efforts at treatment and education



                                          -3-
were insufficient to outweigh the need for a firm sanction, and that the recommended
term of imprisonment for the defendant’s repeated violations was appropriate.

      The judgment of the district court is affirmed.
                     ______________________________




                                        -4-